Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144385                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  _______________________________________                                                                  Brian K. Zahra,
                                                                                                                      Justices


  IN RE CERTIFIED QUESTION FROM THE                                 SC: 144385
  UNITED STATES DISTRICT COURT FOR                                  USDC-WD: 4:05-CV-79
  THE WESTERN DISTRICT OF MICHIGAN

  _______________________________________

  PAMELA MATTISON, o.b.o. M.M. and M.M.,
                      Plaintiff,
  v

  COMMISSIONER OF SOCIAL SECURITY,
                     Defendant.

  _______________________________________/

        On order of the Court, the question certified by the United States District Court for
  the Western District of Michigan is considered. We direct the Clerk to schedule oral
  argument on whether to answer the question. MCR 7.305(B). The parties shall file
  supplemental briefs within 35 days of the date of this order addressing whether
  Michigan’s afterborn heirs statute, MCL 700.2108, is determinative of the question.
  They should avoid submitting mere restatements of the arguments made in their briefs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2012                  _________________________________________
           h0919                                                               Clerk